Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended. Confidential materials omitted and filed separately with
the Securities and Exchange Commission.  Asterisks [*****] denote such omission.


CONFIDENTIAL DOCUMENT
Exhibit 10.3
 
COMMERCIAL OUTSOURCING SERVICES AGREEMENT
 
This Commercial Outsourcing Services Agreement (this “Agreement”) is entered
into as of February 12, 2013 (the “Effective Date”) by Integrated
Commercialization Solutions, Inc. (“ICS”) and Dyax Corp. (the “Company”).
 
Recitals
 
A.
The Company is in the business of manufacturing, selling, and distributing
pharmaceutical and therapeutic products in the United States, which are
identified in Schedule A (the “Products”);

 
B.
ICS is in the business of providing distribution, commercial support and other
logistics services;

 
C.
The Company desires to engage ICS to provide certain warehousing, distribution,
order management, data management and specified marketing services related to
the Products upon the terms and subject to the conditions in this Agreement; and

 
D.
ICS desires to provide such services to the Company upon the terms and subject
to the conditions in this Agreement.

 
Agreement
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1.
Appointment as Exclusive Agent.  The Company hereby appoints ICS as the
exclusive provider of Services (as defined in Section 2) for Products sold to
the Company’s customers (“Customers”) in the United States, Guam, Puerto Rico
and the U.S. Territories during the Term (as defined in Section 4.1), as stated
in this Agreement.

 
2.        Services to Be Performed
 
 
2.1
Services.  The Company hereby engages ICS to provide the following services with
respect to Products (“Services”):

 
 
2.1.1
Customer Services as described in Exhibit B.

 
 
2.1.2
Warehousing and Inventory Program Services as described in Exhibit C.

 
 
2.1.3
Distribution Services as described in Exhibit D.

 
 
2.1.4
Warehousing and Distribution of Sample Products as described in Exhibit E.

 
 
2.1.5
Marketing Materials Fulfillment Services as described in Exhibit F.

 
 
2.1.6
Contract Administration and Chargeback Processing as described in Exhibit G.

 
 
2.1.7
Accounts Receivable Management and Cash Applications as described in Exhibit H.

 
 
2.1.8
Financial Management Services as described in Exhibit I.

 
 
2.1.9
Information Technology Services as described in Exhibit J.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
 

--------------------------------------------------------------------------------

 
 
 
2.2
ADR Status.  Solely for the limited purpose of compliance with the pedigree
requirements of the Prescription Drug Marketing Act and any similar state laws,
ICS is considered an “Authorized Distributor of Record” for the Products and a
third party logistics provider that does not take title to Product or have
general responsibility to direct the Product’s sale or disposition.  This
designation will not be construed in a manner that results in ICS being
considered a distributor or wholesaler for any other purpose or under any other
law or regulation.

 
 
2.3
Taxes.  ICS will not be responsible for collection or payment of any Taxes on
behalf of the Company.  “Taxes” means any and all liabilities, losses, expenses,
and costs of any kind whatsoever that are, or are in the nature of taxes, fees,
assessments, or other governmental charges, including interest, penalties, fines
and additions to tax imposed by any federal, state or local government or taxing
authority in the United States on or with respect to: (a) the Agreement or any
related agreements or any future amendment, supplement, waiver, or consent
requested by the Company or any required by the Agreement with respect to the
execution, delivery or performance of any thereof, or the issuance, acquisition
or subsequent transfer thereof, (b) the return, acquisition, transfer of title,
storage, removal, replacement, substitution, purchase, acceptance, possession,
rejection, ownership, delivery, non-delivery, use, operation, sale, abandonment,
redelivery or other disposition of any interest in Products or any part thereof,
(c) the receipts or earnings arising from any interest in Products or any part
thereof, (d) any payment made pursuant to this Agreement or to any Products, or
(e) otherwise as a result of or by reason of the transactions contemplated by
this Agreement.  Taxes do not include taxes imposed upon ICS that are based upon
or measured by gross or net income and any franchise Taxes of ICS or any
personal property taxes for Products or equipment owned by ICS.

 
3.         Compensation - Fees For Services
 
 
3.1
Compensation.  The Company will compensate ICS for Services in accordance with
Schedule B.  ICS will provide [*****] invoices for fees for Services to the
Company, and will bill the Company for any pass through charges monthly or as
ICS is billed.  The Company must notify ICS of any disputed charges in writing
within [*****] days of the date of the invoice covering such charges.  In the
absence of any such notice of dispute, all invoices will be deemed to be correct
and due in full within [*****] days of the invoice date.  If the Company
disputes a portion of an invoice, the Company must pay the undisputed portion of
the invoice within [*****] of the invoice date.  A late fee of [*****]% per
month (or any portion thereof) will be charged as of the due date on all amounts
not paid within [*****] days of the invoice date, except any amount disputed by
the Company in good faith.  If any dispute is resolved in favor of ICS, the
Company will pay the applicable late fee on such amount from the original due
date.

 
 
3.2
Consumer Price Index Changes.  The fees set forth on Schedule B that are
expressed in dollars (but not percentages) will be adjusted annually to reflect
increases in the Consumer Price Index for All Urban Consumers, U.S. City
Average, for all items, 1982-84=100, published by the United States Department
of Labor on its website at http://www.bls.gov/cpi (the “CPI-U”).  The adjustment
will be effective on the first day of the month following the publication by the
United States Department of Labor after each one year anniversary of the
Effective Date.  By way of example only, if the Effective Date is January 1,
2008, the adjustment would be effective on February 1, 2009 following
publication of the CPI-U on or about January 15, 2009.  Each of the fees set
forth on Schedule B will be multiplied by the percent increase in the CPI-U
during each prior twelve-month period (for purposes of such calculation, the
fees will be the fees set forth on a revised Schedule B provided to the Company
on an annual basis).  An example of the calculation of the increase is set forth
on Schedule C.  If publication of the CPI-U ceases, or if the CPI-U otherwise
becomes unavailable or is altered in such a way as to be unusable, the parties
will agree on the use of an appropriate substitute index published by the Bureau
or any successor agency.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
2

--------------------------------------------------------------------------------

 
 
 
3.3
Cost Adjustment.  If ICS can reasonably demonstrate to the Company that the
costs to ICS for providing Services have materially increased (or are reasonably
likely to increase materially during the following [*****] month period of the
Term) as a result of any changes in the any applicable law, treaty, rule or
regulation or a final and binding determination of a court or other Governmental
Authority (“Requirements of Law”), including the adoption of any new
Requirements of Law impacting Services, then ICS may increase the applicable
component of the fees for such Services in Schedule B (a “Cost
Adjustment”).  ICS must notify the Company of any proposed Cost Adjustment at
least [*****] days prior to its effective date.  All Cost Adjustments will be
determined under generally accepted accounting principles (GAAP) and cost
allocation methods applied on a consistent basis.  If the Company objects to any
Cost Adjustment and the parties are unable in good faith to resolve such
objection to the reasonable satisfaction of both parties, then either party may
terminate this Agreement upon [*****] days’ prior written notice to the other
party.

 
 
3.4
Program Ready Date. If the Company requests that ICS delay the launch of
Services more than [*****] months beyond the agreed-upon date on the signature
page to this Agreement (the “Program Launch Date”), the Company will pay ICS a
program ready fee and any associated expenses as specified in Schedule B,
including reasonable out-of-pocket costs and other expenses.  The Company will
give ICS at least [*****] week’s written notice of changes to the Program Launch
Date.  Program ready fees will continue until the Program Launch Date.  After
the Program Launch Date, the Company will pay applicable monthly program
fees.  For the [*****] during which Services are performed, ICS will prorate any
difference between program ready fees and applicable monthly program fees

 
4.        Term and Termination
 
 
4.1
Initial Term.  This Agreement will be effective as of the Effective Date and
will continue for [*****] years (the “Term”) unless sooner terminated in
accordance with Section 4.  The Term may be extended upon written mutual
agreement of the parties, such extension to be negotiated in good faith [*****]
months prior to the expiration of the Term.

 
 
4.2
Termination for Breach.

 
 
4.2.1
If a party fails to pay any amount due to the other party under this Agreement,
the other party may provide notice to the non-paying party specifying the amount
due and notifying the non-paying party that the other party may terminate this
Agreement if the non-paying party fails to pay the amount due within [*****]
days of the date of the notice.  If the non-paying party fails to pay the amount
due within [*****] days of the date of the notice, the other party may terminate
this Agreement immediately and, in such event, will provide written notice of
termination to the non-paying party.  If non-payment occurs more than [*****]
times during any [*****] period, the other party may terminate this Agreement
upon [*****] days’ written notice without any opportunity for cure.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
3

--------------------------------------------------------------------------------

 
 
 
4.2.2
If a party fails to perform any other material obligation under this Agreement,
the other party may provide notice to the breaching party describing the breach
in detail and notifying the breaching party that the other party may terminate
this Agreement if the breaching party’s failure to perform is not cured within
[*****] days of the date of the notice.  If the breaching party’s failure to
perform is not cured within [*****] days of the date of the notice, then the
other party may terminate this Agreement immediately and, in such event, will
provide written notice thereof to the breaching party; except that (a) if the
breaching party has begun to cure a non-monetary breach within such [*****]
days, but the cure is not completed within such [*****] days, the breaching
party will have a reasonable time to complete its cure if it diligently pursues
the cure until completion, and (b) if such breach occurs more than [*****] times
during any [*****] period, the non-breaching party may terminate this Agreement
upon [*****] days’ written notice without any opportunity for cure.

 
 
4.3
Termination for Specific Events.  Either party may immediately terminate this
Agreement upon written notice to the other party upon the other party’s: (a)
filing an application for or consenting to appointment of a trustee, receiver or
custodian of its assets; (b) having an order for relief entered in Bankruptcy
Code proceedings; (c) making a general assignment for the benefit of creditors;
(d) having a trustee, receiver, or custodian of its assets appointed unless
proceedings and the person appointed are dismissed within [*****] days; (e)
dissolving its existence under applicable state law; (f) insolvency within the
meaning of Uniform Commercial Code Section 1-201 or failing generally to pay its
debts as they become due within the meaning of Bankruptcy Code Section
303(h)(1), as amended; or (g) certification in writing of its inability to pay
its debts as they become due (and either party may periodically require the
other to certify its ability to pay its debts as they become due) (each, a
“Bankruptcy Event”).  Each party must provide immediate notice to the other
party upon a Bankruptcy Event.

 
 
4.4
Expenses. Within [*****] days of expiration or earlier termination of this
Agreement for any reason, the Company will (a) pay ICS any amount owed in
accordance with this Agreement; (b) return to ICS all hardware, software and
other equipment, or pay to ICS the replacement cost of items not returned; and
(c) pay non-recoverable expenses for telecommunication, facsimile, postage,
shipping and other services incurred by ICS up to the effective date of
termination.

 
 
4.5
Survival.  Accrued payment, indemnity and confidentiality obligations, and any
provision if its context shows that the parties intended it to survive, will
survive expiration or termination of this Agreement and, except as expressly
provided, expiration or termination will not affect any obligations arising
prior to the expiration or termination date.

 
5.         Recalls; Other FDA Issues
 
 
5.1
Recalls.  If the Company conducts a recall, market withdrawal or field
correction of any Products (a “Recall”), the Company will conduct the Recall or
designate a third party to do so and be responsible for all Recall
expenses.  ICS will comply with the Company’s reasonable requests in the
Recall.  If the Recall was not due primarily to ICS’s negligence, the Company
must pay or reimburse ICS’s Recall expenses (including reasonable attorneys’
fees).  If the Recall was due primarily to ICS’s negligence, ICS must pay or
reimburse the Company’s reasonable documented out-of-pocket Recall expenses
(including reasonable attorneys’ fees).  Each party will use commercially
reasonable efforts to minimize Recall expenses.  The Company will notify ICS of
any proposed Recall as soon as possible and, in any event, will do so within
[*****] hours of initiating a Recall.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
4

--------------------------------------------------------------------------------

 
 
 
5.2
Government Notices.  Each party will provide the other with a copy of any
correspondence or notices it receives from the United States Food and Drug
Administration (“FDA”), the United States Drug Enforcement Administration
(“DEA”) or any counterpart state agency specifically relating to Services or
relating to a material violation of any kind that is related to the Company or
the Product, whether such violation resulted from an act or omission by the
Company or by ICS, no later than [*****] business days following such
receipt.  In addition, ICS will provide the Company with any notice relating to
Products promptly upon its receipt.  Each party will also provide the other with
concurrent copies of any responses to any such correspondence or notices (e.g.,
such as an FDA 483 notice, warning letters, untitled regulatory letters and
establishment inspection reports).  Where reasonably possible, ICS will give
prior notice to the Company of any scheduled FDA or DEA inspections of ICS’s
facilities specifically relating to any Products, and, if reasonably possible,
will afford the Company the opportunity to be present at such inspection and to
review and contribute to any written response, to the extent permitted by law.

 
6.
Legal Compliance.  During the Term, each party will comply with all Requirements
of Law.  ICS will comply with Requirements of Law related to storage, handling
and distribution of Products.  The Company will comply with Requirements of Law
related to importation, manufacture, distribution, labeling, storage, sale and
handling of Products.

 
7.        Representations and Warranties
 
 
7.1
By the Company – In General.  The Company represents and warrants to ICS that
(a) the Company has authority to enter into and perform this Agreement without
restriction and this Agreement is a valid and binding obligation of the Company;
(b) the execution, delivery and performance of this Agreement by the Company
have been duly authorized by all necessary corporate actions of the Company; (c)
the Company has and will maintain, in full force and effect, all licenses and
permits required under applicable law for the Company to sell and distribute
Products under this Agreement; and (d) as of the Program Launch Date, there is
no proceeding or investigation pending or threatened that questions validity of
this Agreement, marketing authorizations related to Products or actions under
this Agreement.

 
 
7.2
By the Company – Products.    The Company represents and warrants to ICS that,
on and after the Program Launch Date, (a) the Products, or any part thereof,
have not been materially adversely affected in any way as a result of any
legislative or regulatory change, revocation of the right to manufacture,
distribute, handle, store, sell or market them or the Company’s breach of this
Agreement; (b) no approvals, consents, orders or authorizations of or
designation, registration, declaration or filing with any nation, government,
state or other political subdivision, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government (“Governmental Authority”) are required for Company’s performance
of its obligations under this Agreement, other than any approvals already
obtained; (c) all Products have been approved by each applicable Governmental
Authority for commercial sale and shipment within the United States; and (d) the
Company either (i) owns or holds the duly approved Biologics License Application
(as such term is used in the Public Health Service Act, Title 21, United States
Code), or the duly approved New Drug Application or Abbreviated New Drug
Application (as such terms are used in the Federal Food, Drug and Cosmetic Act,
Title 21, United States Code), for each of the Products, or (ii) is otherwise
considered the “manufacturer” of all Products within the meaning of any
applicable federal, state or local law relating to pedigrees.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
5

--------------------------------------------------------------------------------

 
 
 
7.3
By ICS.  ICS represents and warrants to the Company that (a) ICS has authority
to enter into and perform this Agreement without restriction and this Agreement
is a valid and binding obligation of ICS; (b) the execution, delivery and
performance of this Agreement by ICS has been duly authorized by all necessary
corporate actions of ICS; (c) ICS has and will maintain in full force and
effect, all licenses and permits required under applicable law for ICS to
perform the Services under this Agreement; (d) there is no proceeding or
investigation pending or threatened that questions validity of this Agreement,
ICS’s licenses to warehouse and distribute pharmaceuticals, or any actions
pursuant to this Agreement; and (e) no approval of or filing with any
Governmental Authority (within the United States) is required to perform
Services, other than any approvals already obtained.

 
 
7.4
Notice of Changes.  The Company and ICS must give prompt written notice to the
other if it becomes aware during the Term of any action or development that
would cause any warranty in this Section to become untrue.

 
8.
Trademarks/Data.  Neither party may use the other party’s name, trademarks,
service marks, logos, other similar marks, other intellectual property, or other
data or information in any manner without its prior written approval, except to
perform its obligations under this Agreement.  Data and information that belong
to the Company will be any data and information related to Products (including
sales information), except “ICS Data.”  ICS Data is data and information that is
not specific to Products or the Company and was developed by ICS relating to its
processes, reports and Services provided to the Company under this
Agreement.  ICS Data, including information and data relating to any of ICS’s
customers and their profiles, belongs to ICS.

 
9.        Confidentiality
 
 
9.1
Agreement.  The confidentiality and non-disclosure provisions set forth on
Schedule D are hereby incorporated by reference.  The parties will abide by its
provisions during the Term and for [*****] years thereafter.  Information
disclosed under this Agreement and the terms and conditions of this Agreement
(including all attachments) are deemed “Confidential Information” under the
Confidentiality Agreement.

 
 
9.2
Termination.  Upon expiration or termination of this Agreement for any reason
each party will promptly: (a) return to the other party all documents and other
material containing Confidential Information (as defined in the Confidentiality
Agreement), including copies, other than those which a party is reasonably
required to maintain for legal, tax or valid business purposes; or (b) certify
to the other party that it has destroyed all such documentation and other
materials.  The obligation to destroy or return does not apply to Confidential
Information that is stored on back-up tapes and similar media that are not
readily accessible to the party.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
6

--------------------------------------------------------------------------------

 
 
10.      Remedies
 
 
10.1
Generally.  Rights and remedies under this Agreement are cumulative and in
addition to any other available rights or remedies under any agreement, at law
or in equity.  The successful party in any legal action arising out of this
Agreement, including enforcing its rights in a bankruptcy proceeding, may
recover all costs, including reasonable attorneys’ fees.

 
 
10.2
Breach by the Company.  The Company acknowledges the difficulty (if not the
impossibility) of ascertaining the amount of damages that would be suffered by
ICS if (a) the Company terminates this Agreement without cause or (b) ICS
terminates this Agreement following a breach by the Company.  In such event, as
compensation and not as a penalty, the Company must pay ICS an early termination
fee (the “ETF”) equal to [*****]  ([*****]%) of the aggregate amount of all fees
and other sums that, in absence of such termination, would have been paid by the
Company to ICS under this Agreement for the remaining months of the Term, with
such fees and other sums to be based on [*****] amount paid or owed by the
Company to ICS during the [*****] months preceding such termination (or such
shorter time as the Agreement has been in effect).  The ETF is in addition to
any other claims or amounts owed by the Company to ICS under this Agreement,
including Fees for Services performed and costs incurred before the effective
date of termination and indemnification obligations under this Agreement and the
Continuing Guaranty and Indemnification Agreement described in Section 11.

 
 
10.3
Limitations.  Except for each party’s obligations with respect to
confidentiality under Section 9, indemnification under Section 12 and
intellectual property under section 13:

 
 
10.3.1
NO PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL OR OTHER SIMILAR DAMAGES ARISING OUT OF OR IN CONNECTION WITH
A BREACH OF THIS AGREEMENT, EXCEPT FOR ANY LIABILITY UNDER SECTION 10.2;

 
 
10.3.2
The Company understands and agrees that it holds title and risk of loss to the
Products stored at the ICS facility located at 420 International Blvd., Suite
500, Brooks, KY 40109 or 5360 Capital Court #102, Reno, NV 89502 (an “ICS
Facility”) under this Agreement, and that ICS will not be liable for damage or
loss to Products while at an ICS Facility, other than for liability for third
party claims subject to indemnification under Section 12.2, except that:

 
 
(a)
If damage or loss to Products while at the ICS Facility is caused by ICS’s
breach of this Agreement, ICS will be liable for the damage or loss up to the
amount of the ETF;

 
 
(b)
If damage or loss to Products while at the ICS Facility is caused by ICS’s gross
negligence or willful act or omission, then no limitation will apply other than
those in Section 10.3.1; and

 
 
(c)
Any damage or loss to Products will be based on the Company’s cost of
manufacturing or acquiring Products, not their selling cost.

 
 
10.4
Responsibility.  The Company is responsible for ensuring that it has appropriate
insurance in place to protect itself from potential damage or loss to its
Products.  The insurance required under Section 14 is a minimum only, and ICS
does not represent or warrant that these coverages are sufficient for the
Company’s needs.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
7

--------------------------------------------------------------------------------

 
 

  11. Continuing Guaranty.  The Company has executed and delivered to
Distributor’s parent corporation, AmerisourceBergen Corporation, the Continuing
Guaranty and Indemnification Agreement attached as Exhibit A (the “Continuing
Guaranty”).           The representations, warranties and indemnification
provisions contained in the Continuing Guaranty are in addition to those
contained in this Agreement.  The Company acknowledges that Products distributed
by ICS under this Agreement are covered by the Continuing Guaranty.

 
12.      Indemnification
 
 
12.1
By the Company.  The Company will defend, indemnify and hold harmless ICS and
its subsidiaries, parents, affiliated companies, officers, directors, employees,
independent contractors, representatives, shareholders, trustees and agents
(“Related Parties”) from and against all claims, liabilities, losses, damages,
costs and expenses, including reasonable attorneys’ fees (collectively,
“Claims”) brought by third parties or the Company’s employees caused by or
arising from any (a) act or omission of the Company or its Related Parties, (b)
failure of the Company to perform its obligations or to comply with Requirements
of Law, (c) breach of any warranty made by the Company in this Agreement (d)
claims of patent, trademark, copyright or other infringement related to
Products, (e) storage, handling, use, non-use, demonstration, consumption,
ingestion, digestion, manufacture, production and assembly of Products and their
transportation to ICS, or (f) Taxes imposed against ICS or its Related Parties;
except the Company will have no obligations under this Section 12.1 for any
Claims to the extent caused by any negligent act or omission of ICS or its
Related Parties.

 
 
12.2
By ICS.  ICS will defend, indemnify and hold harmless the Company and its
Related Parties from and against all Claims brought by third parties or ICS’s
employees against the Company or its Related Parties caused by or arising from
any (a) negligent act or omission of ICS or its Related Parties, (b) failure of
ICS to perform its obligations or to comply with Requirements of Law, (c) breach
of any warranty made by ICS in this Agreement, or (d) making by ICS of
representations or warranties with respect to Products to the extent not
authorized by the Company; except that ICS will have no obligations under this
Section 12.2 for any Claims to the extent caused by any negligent act or
omission of the Company or its Related Parties.

 
 
12.3
Procedures.  The obligations and liabilities of the parties with respect to
Claims subject to indemnification under this Section 12 (“Indemnified Claims”)
are subject to the following terms and conditions:

 
 
12.3.1
Any natural person or entity (a “Person”) claiming a right to indemnification
hereunder (“Indemnified Person”) must give prompt written notice to the
indemnifying party (“Indemnifying Person”) of any Indemnified Claim, stating its
nature, basis and amount, to the extent known.  Each such notice must be
accompanied by copies of all relevant documentation, including any summons,
complaint or other pleading that may have been served or any written demand or
other document.

 
 
12.3.2
With respect to any Indemnified Claim: (a) the Indemnifying Person will defend
or settle the Indemnified Claim, subject to provisions of this subsection, (b)
the Indemnified Person will, at the Indemnifying Person’s sole cost and expense,
cooperate in the defense by providing access to witnesses and evidence available
to it, (c) the Indemnified Person will have the right to participate in any
defense at its own cost and expense to the extent that, in its judgment, the
Indemnified Person may otherwise be prejudiced thereby, (d) the Indemnified
Person will not settle, offer to settle or admit liability in any Indemnified
Claim without the written consent of an officer of the Indemnifying Person, and
(e) the Indemnifying Person will not settle, offer to settle or admit liability
as to any Indemnified Claim in which it controls the defense if such settlement,
offer or admission contains any admission of fault or guilt on the part of the
Indemnified Person, or would impose any liability or other restriction or
encumbrance on the Indemnified Person, without the written consent of an officer
of the Indemnified Person.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
8

--------------------------------------------------------------------------------

 
 
 
12.3.3
Each party will cooperate with, and comply with all reasonable requests of, each
other party and act in a reasonable and good faith manner to minimize the scope
of any Indemnified Claim.

 
13.
Intellectual Property.  All concepts, inventions, ideas, patent rights, data,
trademarks, and copyrights that are related to Products will remain exclusive
property of the Company, except those not specific to Products and that relate
to the general processes, reports and services developed by ICS and provided to
the Company.  Any concepts, inventions, ideas, patent rights, data, trademarks,
and copyrights that are developed by ICS that are not specific to Products or
that relate to the processes, reports and services developed by ICS will remain
the exclusive property of ICS.

 
14.      Insurance
 
 
14.1
By the Company.  The Company will maintain and perform its obligations with
respect to insurance set forth in the Continuing Guaranty.

 
 
14.2
By ICS.  During the Term, ICS must maintain the following insurance:

 
 
14.2.1
Workers’ Compensation.  Workers’ compensation statutory coverage as required by
law in states where Services are performed;

 
 
14.2.2
Employer’s Liability.  Employer’s liability insurance with a limit of $[*****]
for bodily injury by accident per person, $[*****] for bodily injury by
accident, all persons and $[*****] bodily injury by disease policy limit;

 
 
14.2.3
General Liability.  Commercial general liability insurance, including personal
injury blanket contractual liability and broad form property damage, with a
$[*****] combined single limit;

 
 
14.2.4
Umbrella Liability.  Umbrella liability insurance in the amount of $[*****] per
occurrence and aggregate;

 
 
14.2.5
Property Insurance.  Property insurance covering the business property of ICS
and others while at any unnamed location in the amount of $[*****]; and

 
ICS is not obligated to insure Products against any loss or damage to Products
arising from the shipment or storage of Products at the ICS Facility.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
9

--------------------------------------------------------------------------------

 
 
 
14.3
Self-Insurance.  The insurance required by Section 14 may be made up through a
combination of self-insured retention and traditional insurance.

 
 
14.4
Source of Recovery.  Except to the extent that ICS is liable for Product damage
or loss under Section 10.3(c), the Company must look for recovery in respect of
any such loss or damage solely to the casualty and theft or loss insurance
provided by the Company in accordance with Section 14.1 of this Agreement.

 
 
14.5
Notice and Proof of Insurance.  Throughout the Term, ICS will (a) provide prompt
written notice to the Company in the event ICS becomes aware or is notified that
the insurance described in Section 14.2 will be materially adversely modified or
cancelled and (b) provide the Company with proof of such insurance.

 
15.
Force Majeure.  If the performance of any part of this Agreement by any party
will be affected for any length of time by fire or other casualty, government
restrictions, war, terrorism, riots, strikes or labor disputes, lock out,
transportation delays, electronic disruptions, internet, telecommunication or
electrical system failures or interruptions, and acts of God, or any other cause
which is beyond control of a party (financial inability excepted), such party
will not be responsible for delay or failure of performance of this Agreement
for such length of time, except that (a) the affected party will cooperate with
and comply with all reasonable requests of the non-affected party to facilitate
Services to the extent possible, and (b) the obligation of one party to pay
amounts due to any other party will not be subject to the provisions of this
Section.

 
16.      Miscellaneous Provisions
 
 
16.1
Notices.  Any notice, request or other document to be given hereunder to a party
is effective when received and must be given in writing and delivered in person
or sent by overnight courier or registered or certified mail, return receipt
requested, as follows:

 
 

  If to ICS:   Integrated Commercialization Solutions, Inc.
3101 Gaylord Parkway
Frisco, TX 75034
                      With a copy to:                      
AmerisourceBergen Specialty Group, Inc.
Attn: Group General Counsel, 1N-E186
3101 Gaylord Parkway
Frisco, TX 75034

   

  If to the Comapany:                                 Attn:    

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
10

--------------------------------------------------------------------------------

 
 
 
16.2
Other Rights.  No waiver of any breach of any one or more of the conditions or
covenants of this Agreement by a party will be deemed to imply or constitute a
waiver of a breach of the same condition or covenant in the future, or a waiver
of a breach of any other condition or covenant of this Agreement.

 
 
16.3
Severability.    If any provision or the scope of any provision of this
Agreement is found to be unenforceable or too broad by judicial decree, the
parties agree that the provisions will be curtailed only to the extent necessary
to conform to law to permit enforcement of this Agreement to its full extent.

 
 
16.4
Entire Agreement; No Reliance.  Each of the parties agrees and acknowledges that
this Agreement, including the attachments referred to in this Agreement, (a)
constitutes the entire agreement and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, among the parties with respect to the subject matter of this Agreement,
including, without limitation, the Distribution Services Agreement (3PL
Services) entered into by and between the parties on November 19, 2009, and (b)
is not intended to confer any rights or remedies, or impose any obligations, on
any person other than the parties.  Each of the parties expressly agrees and
acknowledges that, other than those statements expressly set forth in this
Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement, and each of the
parties further waives any claim against the other party that the other party
has failed to disclose any fact, occurrence or other matter that relates in any
way to its entry into this Agreement.

 
 
16.5
Amendments and Modifications.  This Agreement may be modified only by a written
agreement signed by both parties.

 
 
16.6
Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other, which will not be unreasonably withheld, and
any attempted assignment will be without effect.  This Agreement will be binding
on and will benefit any and all successors, trustees, permitted assigns and
other successors in interest of the parties.

 
 
16.7
Applicable Law.  This Agreement will be construed and enforced in accordance
with the laws of the State of Texas (excluding the choice of law provisions
thereof).

 
 
16.8
Publicity.  Neither party has the right to issue a press release, statement or
publication regarding the terms and conditions of or the existence of this
Agreement without the prior written consent of the other party.

 
 
16.9
Joint Preparation.  Each party to this Agreement (a) has participated in the
preparation of this Agreement, (b) has read and understands this Agreement, and
(c) has been represented by counsel of its own choice in the negotiation and
preparation of this Agreement.  Each party represents that this Agreement is
executed voluntarily and should not be construed against a party solely because
it drafted all or a portion of this Agreement.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
11

--------------------------------------------------------------------------------

 
 
16.10
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which is considered an original and all of which together constitutes one and
the same instrument.  Facsimile execution and delivery of this Agreement are
legal, valid and binding execution and delivery for all purposes.

 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties execute this Agreement as of the Effective Date.


DYAX CORP.
 
 
 
INTEGRATED COMMERCIALIZATION SOLUTIONS, INC.
By:
/s/ Gustav Christensen
 
By:
/s/Stephen W. McKinnon
Name:
Gustav Christensen
 
Name:
Stephen W. McKinnon
Title:
President and CEO
 
Title:
SVP, GM
 
2/12/2013
   

 
Program Launch Date:  ___________,
201_                                                                                                
[If blank, the Program Launch Date is 60 days after the Effective Date]
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
13

--------------------------------------------------------------------------------

 
 
LIST OF SCHEDULES AND EXHIBITS
 
[This list is to be revised in accordance with the actual Schedules and Exhibits
used for each client agreement.]
 

  Schedules:           Schedule A List of Existing Company Products   Schedule B
ICS Summary of Fees   Schedule C Example of Price Adjustment Calculation  
Schedule D
Confidentiality Provisions
        Exhibits:          
Exhibit A
Continuing Guaranty and Indemnification Agreement
 
Exhibit B
Customer Services
 
Exhibit C
Warehousing and Inventory Program Services
 
Exhibit D
Distribution Services
 
Exhibit E
Warehousing and Distribution of Sample Products
 
Exhibit F
Marketing Materials Fulfillment Services
 
Exhibit G
Contract Administration and Chargeback Processing
 
Exhibit H
Accounts Receivable Management and Cash Applications
 
Exhibit I
Financial Management Services
 
Exhibit J
IT Services

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LIST OF PRODUCTS
 
 


Product Trade Name:  Kalbitor
Generic Name:  ecallantide
NDC Number:  47783-101-01


Kalbitor is a recombinant protein with high affinity and high specificity for
human plasma kallikrein and is used in the treatment of Hereditary Angioedema
(HAE).


Kalbitor is temperature sensitive and must be stored and shipped at 2-8 degrees
Celsius (36-42 degrees Fahrenheit).


Kalbitor is packaged in a single carton containing 1 mL vials and is
administered through three subcutaneous injections.
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE B


ICS SUMMARY OF FEES


[*****]
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE C


EXAMPLE OF PRICE ADJUSTMENT CALCULATION


[*****]
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE D


CONFIDENTIALITY PROVISIONS
 
In connection with the Agreement, either party (“Disclosing Party”) may disclose
to the other party (“Recipient”) certain of its confidential or proprietary
information.
 
1.  
Definition of Confidential Information.  “Confidential Information” means any
confidential or proprietary information that is disclosed or made available by
Disclosing Party to Recipient, whether in writing or other tangible form, orally
or otherwise.  Confidential Information includes (a) information about
processes, systems, strategic plans, business plans, operating data, financial
information and other information and (b) any analysis, compilation, study or
other material prepared by Recipient (regardless of the form in which it is
maintained) that contains or otherwise reflects any information disclosed or
made available by Disclosing Party to Recipient.

 
2.
Exclusions from Confidential Information.  Confidential Information does not
include information that:

 
 
2.1
At the time of disclosure to Recipient, is generally available to the public;

 
 
2.2
After disclosure to Recipient, becomes generally available to the public other
than as a result of a breach of these provisions by Recipient (including any of
its affiliates);

 
 
2.3
Recipient can establish was already in its possession at the time the
information was received from Disclosing Party if its source was not known by
Recipient to be bound to an obligation of confidentiality with respect to such
information;

 
 
2.4
Recipient receives from a third party if its source was not known by Recipient
to be bound to an obligation of confidentiality with respect to such
information; or

 
 
2.5
Recipient can establish was developed independently by Recipient without use,
directly or indirectly, of any Confidential Information.

 
2.  
Limitations on Disclosure and Use.  Confidential Information must be kept
strictly confidential and may not be disclosed or used by Recipient except as
specifically permitted by these provisions or as specifically authorized in
advance in writing by Disclosing Party.  Recipient may not take any action that
causes Confidential Information to lose its confidential and proprietary nature
or fail to take any reasonable action necessary to prevent any Confidential
Information from losing its confidential and proprietary nature.  Recipient will
limit access to Confidential Information to its employees, officers, directors
or other authorized representatives (or those of its affiliates) who (a) need to
know such Confidential Information in connection with the Agreement and (b) are
obligated to Recipient to maintain Confidential Information under terms and
conditions at least as stringent as these provisions.  Recipient will inform all
such persons of the confidential and proprietary nature of Confidential
Information and will take all reasonable steps to ensure they do not breach
their confidentiality obligations, including taking any steps Recipient would
take to protect its own similarly confidential information.  Recipient will be
responsible for any breach of confidentiality obligations by such persons.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
18

--------------------------------------------------------------------------------

 
 
3.  
Equitable Relief.  Each party acknowledges that, when it is Recipient, money
damages would not be a sufficient remedy for Disclosing Party in the event of
any breach of these provisions and that Disclosing Party is entitled to seek
specific performance and injunctive or other equitable relief as a remedy for
any such breach.  Recipient further agrees to waive any requirement for the
posting of any bond in connection with any such remedy.  Such remedy will be in
addition to any other available remedies at law or in equity.

 
4.  
Disclosures Required by Law.  If Recipient is required by law to disclose any
Confidential Information, Recipient will give Disclosing Party prompt notice and
will use all reasonable means to obtain confidential treatment for any
Confidential Information that it is required disclose before making any such
disclosure.  If Recipient cannot assure confidential treatment and it has
exhausted all reasonable efforts to do so, Recipient may disclose Confidential
Information if it first receives a written opinion of its external legal counsel
that it is required by law to disclose the information it
discloses.  Notwithstanding the foregoing, Disclosing Party may request
Recipient to take additional steps to seek confidential treatment before
Recipient discloses Confidential Information even though Recipient has otherwise
exhausted all reasonable efforts to do so.  In such event, Recipient will
undertake such additional steps at Disclosing Party’s expense.

 
5.  
Term of Confidentiality Provisions.  Confidential Information may be disclosed
under these provisions during the Term of the Agreement.  Recipient’s obligation
to protect Confidential Information expires [*****] years from the expiration or
termination of the Agreement.

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT A
CONTINUING GUARANTY


(attached)


[Attached either executed or blank form on next page]
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
CONTINUING GUARANTY AND INDEMNIFICATION AGREEMENT


The undersigned guarantees to AmerisourceBergen Corporation and each of its
subsidiary companies and their successors that (i) any food, drugs, devices,
cosmetics, or other merchandise (“Products”) now or hereafter shipped or
delivered by or on behalf of the undersigned and its affiliates (“Guarantors”)
to or on the order of AmerisourceBergen Corporation or any of its subsidiaries
will not be, at the time of such shipment or delivery, adulterated, misbranded,
or otherwise prohibited under applicable federal, state and local laws,
including applicable provisions of the Federal Food, Drug and Cosmetic Act, 21
U.S.C. §301 et seq. (“FDCA”), and Sections 351 and 361 of the Federal Public
Health Service Act, 42 U.S.C. §§ 262 and 264, and their implementing regulations
(“Applicable Laws”), each as amended and in effect at the time of shipment or
delivery of such Products; (ii) Products are not, at the time of such shipment
or delivery, merchandise that may not otherwise be introduced or delivered for
introduction into interstate commerce under Applicable Laws, including FDCA
section 301 (21 U.S.C. §331); and (iii) Products are merchandise that may be
legally transported or sold under the provisions of any other applicable
federal, state or local law.  Guarantors guarantee further that, in the case of
food shipments, only those chemicals or sprays approved by federal, state or
local authorities have been used, and any residue in excess of the amount
allowed by any such authorities has been removed from Products.
 
Guarantors shall promptly defend, indemnify and hold AmerisourceBergen
Corporation and each of its subsidiaries harmless against any and all claims,
losses, damages, costs, liabilities and expenses, including attorneys’ fees and
expenses, arising as a result of (a) any actual or asserted violation of
Applicable Laws or by virtue of which Products made, sold, supplied, or
delivered by or on behalf of Guarantors may be alleged or determined to be
adulterated, misbranded or otherwise not in full compliance with or in
contravention of Applicable Laws, (b) the possession, distribution, sale and/or
use of, or by reason of the seizure of, any Products of Guarantors, including
any prosecution or action whatsoever by any governmental body or agency or by
any private party, including claims of bodily injury, death or property damage,
(c) any actual or asserted claim that Guarantors’ Products infringe any
proprietary or intellectual property rights of any person, including
infringement of any trademarks or service names, trade names, trade secrets,
inventions, patents or violation of any copyright laws or any other applicable
federal, state or local laws, and (d) any actual or asserted claim of
negligence, willful misconduct or breach of contract except to the extent
arising from the negligence, willful misconduct or breach of contract of
AmerisourceBergen or its affiliates.
 
Guarantors shall maintain primary, noncontributory product liability insurance
of not less than $5,000,000 per occurrence for claims relating to
Products.  This insurance must include AmerisourceBergen Corporation, its
subsidiaries and their successors as additional insureds for claims arising out
of Products.  Guarantor shall provide for at least thirty days’ advance written
notice to AmerisourceBergen Corporation of cancellation or material reduction of
the required insurance.  If the required insurance is underwritten on a “claims
made” basis, the insurance must include a provision for an extended reporting
period (“ERP”) of not less than twenty-four months; Guarantors further agree to
purchase the ERP if continuous claims made insurance, with a retroactive date
not later than the date of this Agreement, is not continually maintained or is
otherwise unavailable.  This insurance shall be with an insurer and in a form
acceptable to AmerisourceBergen Corporation, and any deductible or retained risk
must be commercially and financially reasonable and acceptable to
AmerisourceBergen Corporation.  Guarantors warrant that they have sufficient
assets to cover any self-insurance or retained risk.  Upon request, Guarantors
will promptly provide satisfactory evidence of the required insurance.
 
Provisions in this Continuing Guaranty and Indemnification Agreement are in
addition to, and not in lieu of, any terms set forth in any purchase orders
accepted by Guarantors or any separate agreement entered into between
AmerisourceBergen Corporation or any of its subsidiaries and Guarantors.  If the
language in this Agreement conflicts with the language in any other document,
the language in this Agreement controls.
 


 

  [Insert Company Name]           By:               Name:               Title:  
            Date:    

 
 
21

--------------------------------------------------------------------------------

 
 
  EXHIBIT B


CUSTOMER SERVICES
 
[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT C


WAREHOUSING AND INVENTORY MANAGEMENT SERVICES


[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT D


DISTRIBUTION SERVICES
 
[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT E


WAREHOUSING AND DISTRIBUTION OF SAMPLE PRODUCTS
 
[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT F


  MARKETING MATERIALS FULFILLMENT SERVICES
 
[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
26

--------------------------------------------------------------------------------

 
 
  EXHIBIT G


  CONTRACT ADMINISTRATION AND CHARGEBACKS PROCESSING


  [*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
27

--------------------------------------------------------------------------------

 
 
  EXHIBIT H


  ACCOUNTS RECEIVABLE MANAGEMENT AND CASH APPLICATIONS


[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT I


  FINANCIAL MANAGEMENT SERVICES


[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT J


IT SERVICES
 
[*****]
 
 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote such omission.
 
30